Case 1:21-cr-00046-ERK Document 54-4 Filed 03/02/21 Page 1 of 1 PagelD #: 687

From: Kaveh Afrasiabi

Sent: Tuesday, March 2, 2021 9:46 AM

To: Samuel Rosh; Talia Magnas; Richardson lan (USANYE) 1; Deirdre Vondornum
Subject: Defendant's sealed response to government's letter

CAUTION - EXTERNAL:

Dear Clerk:

Attached please see the Defendant's Sealed Response to Government's Letter of
March 1, 2021, and exhibits 1-2 (cover of forthcoming book, Agent of Peace, and
content -270 pages), which | am filing after due consultation with the standby attorney.

Thank you.

Afrasiabi, Pro Se

Sent from my iPhone

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
